IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-70,109-01


EX PARTE LOUIE MATTHEW HANKEY, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 21378
IN THE 336TH DISTRICT COURT FROM FANNIN COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated sexual
assault of a child and sentenced to fifty-five years' imprisonment.  Applicant's conviction was
affirmed by the Sixth Court of Appeals.  Hankey v. State, 231 S.W.3d 54 (Tex. App.-Texarkana
2007).
	On August 20, 2008, this Court remanded this application to the trial court for findings of
fact and conclusions of law.  On December 5, 2008, the trial court made findings of fact and
conclusions of law that were based on an affidavit from trial counsel.  The trial court recommended
that relief be denied.
	Based on the trial court's findings of fact as well as this Court's independent review of the
entire record, we deny relief.

Filed: March 25, 2009
Do not publish